                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KIEARRE REESE,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )       Case No. 17-CV-1332-SMY-RJD
                                                  )
 DR. JOHN TROST, WARDEN OF                        )
 MENARD CORRECTIONAL CENTER,                      )
 and NURSE PRACTITIONER                           )
 MOLDENHAUER,                                     )
       Defendants.

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 59), recommending that Defendants’ Motion for

Partial Summary Judgment for Failure to Exhaust Administrative Remedies (Doc. 38) be denied.

Defendant Moldenhauer filed a timely objection (Doc. 60). For the following reasons, the Court

ADOPTS Judge Daly’s Report and Recommendation.

                                          Background

       Plaintiff Kiearre Reese, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming his constitutional rights were

violated while he was incarcerated at Menard Correctional Center (“Menard’). Plaintiff alleges

medical providers at Menard failed to adequately treat his severe hemorrhoids.

       Plaintiff filed a single grievance dated January 18, 2019, which he marked as an

emergency. In the grievance, Plaintiff stated that in August 2016, he went to an outside hospital

for treatment of hemorrhoids. After his hospital stay, he continued experiencing more frequent


                                            Page 1 of 4
blood in his stool and was told by “healthcare” in October 2016 that he would be treated again at

a different hospital. Plaintiff complained that he had not been sent to an outside hospital for

treatment and indicated he was still seeing blood in his stool. The Chief Administrative Officer

(“CAO”) determined Plaintiff’s grievance constituted an emergency on January 27, 2017, and it

was expedited for review. The Grievance Officer reviewed the grievance on January 30, 2017 and

recommended that it be found moot.          The CAO concurred with the Grievance Officer’s

recommendation on February 2, 2017. The ARB received the grievance on March 2, 2017, and

denied the same, finding it was appropriately addressed at Plaintiff’s institution.

       Defendants move for summary judgment in this case, contending Plaintiff failed to exhaust

his administrative remedies prior to filing suit. As required by Pavey v. Conley, 544 F.3d 739 (7th

Cir. 2008), Judge Daly held an evidentiary hearing on Defendants’ Motion. Following the Pavey

hearing, Judge Daly issued the Report and Recommendation currently before the Court (Doc. 59).

The Report accurately states the nature of the evidence presented by both sides on the issue of

exhaustion, the applicable law, and the requirements of the administrative process.

       In recommending denying Defendants’ Motion, Judge Daly found, and the parties do not

dispute, that Plaintiff’s single grievance was fully exhausted on Match 3, 2017 after the

Administrative Review Board provided its response with the IDOC Director in concurrence. Judge

Daly also found that the contents of the grievance were sufficient to exhaust Plaintiff’s claims of

deliberate indifference against Defendant Moldenhauer and Defendant Trost.

                                                Discussion

       Where timely objections are filed, this Court must undertake a de novo review of the Report

and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); Harper

v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v. Chalmers, 965



                                             Page 2 of 4
F.2d 298, 301 (7th Cir. 1992). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

        Here, Defendant Moldenhauer filed a timely objection to the Report in which he reiterates his

argument that Plaintiff’s claim against him does not arise from an encounter occurring before Plaintiff

submitted the January 18, 2017 grievance. He contends that as a result, prison officials did not have a

fair opportunity to address Plaintiff’s complaints against him. Moldenhauer hinges his argument on a

single sentence in the Complaint in which Plaintiff asserts that he saw Moldenhauer after Defendant

Trost was terminated. Trost was not terminated until April 2017, after the grievance in question was

submitted.

        While grievances must contain factual details regarding each aspect of the inmate’s complaint,

including the name of each person who is the subject of or who is otherwise involved in the complaint,

this condition is tempered in that an offender who does not know the name of each person who is

involved in the complaint may simply describe the individual with as much detail as possible. ILCS §

504.810(c). The Seventh Circuit has interpreted this as requiring the inmate plaintiff to identify names

only to the extent practicable. See Glick v. Walker, 385 F. App’x 579, 582 (7th Cir. 2010).

        The Court finds Judge Daly’s factual findings and rationale to be sound. Although Plaintiff

did not identify Trost or Moldenhauer specifically in the January 18, 2017 grievance, he had been

examined by both in October 2016, prior to filing his grievance. The Court agrees with Judge Daly’s

finding that the purpose of the PLRA was met as prison officials had a fair opportunity to address

Plaintiff’s complaints. It is apparent that Plaintiff exhausted his administrative remedies prior to filing

suit.

        The Court adopts Judge Daly’s Report and Recommendation in its entirety (Doc. 59).

Accordingly, the Motion for Partial Summary Judgment for Plaintiff’s Failure to Exhaust his

Administrative Remedies filed by Defendants Dr. John Trost and Michael Moldenhauer (Doc. 38) is

DENIED.

                                                Page 3 of 4
IT IS SO ORDERED.

DATED: September 30, 2019


                                     __________________
                                     STACI M. YANDLE
                                     United States District Judge




                            Page 4 of 4
